NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ALAN LEVE,                               )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D16-4187
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 27, 2019.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Robin H. Stevenson, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


KELLY, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.